DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. Applicant argues that the references of record do not disclose “an electromechanical switch having: a substrate patterned with a plurality of contacts arranged in a circular array… and a moving switch coupled to a circular rail”. Additionally, Applicant argues that Roos (US 2003/0000813) does not disclose a moving switch coupled to a circular rail (Remarks pg. 7-8). The Examiner respectfully disagrees.
Looking to Roos Fig. 6, there is clear disclosure of an electromechanical switch having a substrate (circuit board 46) patterned with a plurality of contacts arranged in a circular array (contacts 32, 38) and a moving switch (switches 44) coupled to a circular rail (rails 30, 34). Seeing that Applicant does not provide further evidence that these limitations are not disclosed by the prior art beyond simply making this assertion, in view of the evidence above, this argument is not persuasive. See rejections below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roos (US 2003/0000813).
Regarding claim 23, Roos discloses a manufacturing method, comprising: patterning a substrate (Fig. 5-6, side surface 28, circuit board 46) with multiple contacts arranged in a circular array (Fig. 5-6, first row of contact points 32 defines an array); providing a moving switch coupled to a circular rail, which is configured to move over the array in a circular trajectory and to establish electrical contact with one contact only at any given time (Fig. 5-6, contact elements 44; Abstract: “a number of contact elements (44) arranged to said manoeuvring unit, whereby the manoeuvring unit is capable of positioning said contact elements for obtaining electrical contact between specific, chosen, contact surfaces”; Fig. 5 depicts contact elements 44 over one contact only at a time); and providing one or more motors, which are configured to move the moving switch (Abstract: “drive means (14) capable of rotating said manoeuvring unit, a number of contact elements (44) arranged to said manoeuvring unit, whereby the manoeuvring unit is capable of positioning said contact elements for obtaining electrical contact between specific, chosen, contact surfaces”; Para. 31, 4th sentence: “The circuit board is arranged with a control unit which is capable of activating the motor in order to rotate the manoeuvring unit one or more steps in order to position the contact elements in-the desired positions”; Fig. 3, motor 14).
Regarding claims 24, Roos discloses a manufacturing method, comprising: patterning a substrate (Fig. 5-6, side surface 28, circuit board 46) with multiple contacts arranged in a first circular array, and multiple contacts arranged in a second circular array (Fig. 5-6, first row of contact points 32 defines first array, second row of contact points 38 defines second array); providing a first moving switch coupled to a first circular rail, which is configured to move over the first circular array and to establish electrical contact with one contact only of the first circular array at any given time (Fig. 5-6, top contact element 44 coupled to rail 30; Abstract: “a number of contact elements (44) arranged to said manoeuvring unit, whereby the manoeuvring unit is capable of positioning said contact elements for obtaining electrical contact between specific, chosen, contact surfaces”; Fig. 5 depicts contact elements 44 over one contact only at a time); providing a second moving switch coupled to a second circular rail, which is configured to move over the second circular array and to separately establish electrical contact with one contact only of the second array at any given time (Fig. 5-6, bottom contact elements 44 coupled to rail 34); and coupling one or more motors, which are configured to move the first moving switch and the second moving switch independently of each other (Abstract: “drive means (14) capable of rotating said manoeuvring unit, a number of contact elements (44) arranged to said manoeuvring unit, whereby the manoeuvring unit is capable of positioning said contact elements for obtaining electrical contact between specific, chosen, contact surfaces”; Para. 31, 4th sentence: “The circuit board is arranged with a control unit which is capable of activating the motor in order to rotate the manoeuvring unit one or more steps in order to position the contact elements in-the desired positions”; Fig. 3, motor 14 moves contact elements 44 independently of each other).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-6, 14-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu et al. (US 5494042) (hereinafter Panescu) in view of Roos.
Regarding claims 1-2 and 22, Panescu discloses a pacing system and method (Fig. 19 provides diagram of pacing module 202 of controller 200 in Fig. 18; Col. 13-14, ll. 65-5: “... The pacing module 202 is electrically coupled to the probe connectors 48 to provide a pacing signal to one electrode 38, generating depolarization foci at selected sites within the heart. The basket electrodes 38 also serve to sense the resulting electrical events for the creation of electrograms”), comprising: a signal generator configured to generate a pacing signal (Fig. 18, current generator 50; Fig. 19, pulse generator 210); and an electromechanical switch having a plurality of outputs that are configured to be in electrical communication with an electrode of a plurality of electrodes (Fig. 19, switching element 64; Col. 9, ll. 50 – Col. 10, ll. 25 describe how electronically setting the switches SM,SE1-7 of the switching element 64 in three different positions results in different electrical configurations for electrodes 38, see Fig. 11-12, thus defining electromechanical switches) inserted into a heart of a patient (Fig. 1 & 30 depicts basket electrodes 38 within a heart), each output of the plurality of outputs configured to deliver the pacing signal to a respective electrode of the plurality of electrodes (Col. 14, ll. 41-45: “When used to pace the heart, the switching element 64 distributes the signals generated by the pacing module 202 to selected basket electrodes 38.  The pacing sequence is governed by the interface 208, which the host processor 206 controls”), wherein the electromechanical switch is configured to route the pacing signal to no more than a single selected one of the outputs at any given time, so as to pace the heart using no more than a single selected one of the electrodes (Col. 13-14, ll. 65-5: “... The pacing module 202 is electrically coupled to the probe connectors 48 to provide a pacing signal to one electrode 38, generating depolarization foci at selected sites within the heart…”; Col. 14, ll. 41-45).
Panescu does not disclose that the electromechanical switch has a substrate patterned with a plurality of contact outputs arranged in a circular array, and a moving switch coupled to the circular rail and configured to move in a circular trajectory over the plurality of contacts and to establish electrical contact with one contact only at any given time, or a motor which is configured to move the switch (in regards to claim 2).
Roos, however, teaches a device for matrix switching (Abstract) which includes an electromechanical switch (Fig. 5 or Fig. 6) comprising a substrate (Fig. 5, side surface 28; Fig. 6, circuit board 46) patterned with multiple contacts arranged in a circular array, wherein each contact in the array is coupled to a respective output of a plurality of outputs (Fig. 5, top and bottom rows of contact points 32, 38 defines arrays of outputs; Fig. 6, concentric contact point arrays 32, 38); a moving switch coupled to a circular rail and configured to move in a circular trajectory (Fig. 5-6, switches 44 on circular rails 30, 34), which is configured to move over the array of contacts and to establish electrical contact with one contact only at any given time (Fig. 5, top/bottom contact elements 44; Fig. 6, contact elements 44; Abstract: “a number of contact elements (44) arranged to said manoeuvring unit, whereby the manoeuvring unit is capable of positioning said contact elements for obtaining electrical contact between specific, chosen, contact surfaces”; Fig. 5 depicts contact elements 44 over one contact only at a time); and a motor, which is configured to move the moving switch (Fig. 3 or Fig. 6, motor 14; Abstract: “drive means (14) capable of rotating said manoeuvring unit, a number of contact elements (44) arranged to said manoeuvring unit, whereby the manoeuvring unit is capable of positioning said contact elements for obtaining electrical contact between specific, chosen, contact surfaces”; Para. 31, 4th sentence: “The circuit board is arranged with a control unit which is capable of activating the motor in order to rotate the manoeuvring unit one or more steps in order to position the contact elements in-the desired positions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Panescu’s electromechanical switch to comprise a substrate patterned with multiple contacts arranged in a circular array, wherein each contact in the array is coupled to a respective output of the plurality of outputs; a moving switch coupled to a circular rail which is configured to move in a circular trajectory over the array of contacts and to establish electrical contact with one contact only at any given time; and a motor, which is configured to move the moving switch. Making this modification would be useful for providing a switching device capable of optionally connecting a number of incoming electrical lines with a number of outgoing electrical lines in a way that is space saving, flexible, and inexpensive (Para. 6).
Regarding claim 5, Panescu in view of Roos teaches that the substrate of the electromechanical switch is made of a printed circuit board (PCB) (Roos - Para. 31, 2nd sentence).
Regarding claim 6, Panescu in view of Roos teaches that the motor of the electromechanical switch comprises a stepper motor (Roos – Para. 30, 3rd sentence).
Regarding claim 14, Panescu discloses a processor (Fig. 19, host processor 206), which is configured to command the pacing generator to generate the pacing signal and command the electromechanical switch to route the pacing signal according to a prespecified pacing protocol (Col. 14, ll. 41-45: “When used to pace the heart, the switching element 64 distributes the signals generated by the pacing module 202 to selected basket electrodes 38.  The pacing sequence is governed by the interface 208, which the host processor 206 controls”).
Regarding claim 15, Panescu discloses that the pacing signal is unipolar (Col. 14, ll. 41-45: “When used to pace the heart, the switching element 64 distributes the signals generated by the pacing module 202 to selected basket electrodes 38.  The pacing sequence is governed by the interface 208, which the host processor 206 controls”; Fig. 8 depicts unipolar setting providing by switching element; Col. 3, ll. 36-38; Col. 9, ll. 63-65).
Regarding claim 16, Panescu discloses that the pacing signal is bipolar (Fig. 9-10 depict bipolar arrangement provided by switching element; Col. 6, ll. 33-34: “the system 10 can be operated in either a unipolar mode or a bipolar mode”; Col. 10, ll. 11-14), wherein the electromechanical switch is configured to route the bipolar pacing signal to no more than a selected pair of the outputs at any given time, so as to pace the heart bipolarly using no more than a selected pair of the electrodes (Col. 14, ll. 41-45: “When used to pace the heart, the switching element 64 distributes the signals generated by the pacing module 202 to selected basket electrodes 38.  The pacing sequence is governed by the interface 208, which the host processor 206 controls”; Col. 10, ll. 11-14; Fig. 9-10 depict bipolar arrangement provided by switching element).
Panescu does not disclose that the pacing system comprises an additional electromechanical switch to form a dual electromechanical switch together with the electromechanical switch, wherein the dual electromechanical switch routes the bipolar pacing signal. The Examiner submits that the modification proposed above in the rejection of claim 2 meets these limitations, particularly with the modification of Panescu’s switching element to include the switching element of Roos’ Fig. 5 or Fig. 6 which provides the claimed double electromechanical switch with dual contact elements 44 (in Fig. 5, any combination of two of the top and bottom elements 44 can be considered a double switch). See rejection of claim 1 above.
Regarding claim 17, Panescu in view of Roos teaches a substrate patterned with (1) multiple contacts arranged in a first circular array, wherein each contact in the first circular array is configured to be in electrical communication with a respective electrode of the plurality of electrodes, and (2) multiple contacts arranged in a second circular array, and wherein each contact in the second circular array is configured to be in electrical communication with a respective electrode of the plurality of electrodes (see rejection of claim 1 above; Roos Fig. 5-6, contact points 32 provide first array, contact points 38 provide second array); wherein the moving switch is a first moving switch coupled to a first circular rail, which is configured to move over the first circular array of contacts and to establish electrical contact with one contact only of the first circular array at any given time (see rejection of claim 1 above); wherein the dual electromechanical switch further comprises: a second moving switch coupled to a second circular rail, which is configured to move over the second circular array of contacts and to separately establish electrical contact with one contact only of the second circular array at any given time (see rejection of claim 1 above; Roos – Fig. 5-6, contact elements 44 (i.e., moving switches) are arranged to move over respective first and second contact point arrays one at a time; Para. 34: “the contact elements have such a configuration that only one contact pin can provide contact between the outermost contact path 30 and one of the plurality of contact points at the adjacent ring area at a specific location, while the other contact elements are capable of providing contact between the inner contact paths and a specific contact point of the adjacent ring area of contact points”); and one or more motors, which are configured to move the first moving switch and the second moving switch independently of each other (Roos Abstract: “drive means (14) capable of rotating said manoeuvring unit, a number of contact elements (44) arranged to said manoeuvring unit, whereby the manoeuvring unit is capable of positioning said contact elements for obtaining electrical contact between specific, chosen, contact surfaces”; Para. 31, 4th sentence: “The circuit board is arranged with a control unit which is capable of activating the motor in order to rotate the manoeuvring unit one or more steps in order to position the contact elements in-the desired positions”; Fig. 3/6, motor 14 moves contact elements 44 independently of each other).
Regarding claim 18, Panescu in view of Roos teaches the first array of contacts and the second array of contacts of the dual electromechanical switch are spatially separated in space (Roos Fig. 5-6, first and second contact arrays are spatially separated from each other).
Regarding claim 19, Panescu in view of Roos teaches the first array and the second array of contacts are concentric circular arrays (Roos Fig. 6, first and second arrays are concentric circular arrays).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Roos, further in view of Rogers et al. (US 6262647) (hereinafter Rogers).
Regarding claim 13, Panescu does not disclose that the plurality of contacts comprises: multiple reed switches arranged in an array, wherein each reed switch is coupled to a respective contact of the plurality of contacts; wherein the moving switch comprises a magnet, which is configured to move over the reed switches and to cause only one reed switch to establish electrical contact at any given time; and wherein the pacing system further comprises a motor, which is configured to move the moving switch.
Rogers, however, teaches a magnetic reed switching array (Abstract) which includes an electromechanical switch (Fig. 1) comprising: a substrate disposed with multiple reed switches arranged in an array (Fig. 1, reed switches 12 are disposed in an array on substrate PCB 14), wherein each reed switch in the array is coupled to a respective output of the plurality of outputs (Abstract discusses selectively turning reed switches on and off, i.e., respective output of reed switch is turned on/off); a moving switch comprising a magnet (Fig. 1, electromagnet 18), which is configured to move over the array of reed switches and to cause only one reed switch to establish electrical contact at any given time Abstract: “Stepping motors are capable of moving the electromagnet so as to overly any one of the reed switches.  When the electromagnet is in position over a selected switch, it can be energized to selectively turn the switch on or off”); and a motor, which is configured to move the moving switch (Abstract: “Stepping motors are capable of moving the electromagnet so as to overly any one of the reed switches.  When the electromagnet is in position over a selected switch, it can be energized to selectively turn the switch on or off”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Panescu’s electromechanical switch such that that the plurality of contacts comprises: multiple reed switches arranged in an array, wherein each reed switch is coupled to a respective contact of the plurality of contacts; wherein the moving switch comprises a magnet, which is configured to move over the reed switches and to cause only one reed switch to establish electrical contact at any given time; and wherein the pacing system further comprises a motor, which is configured to move the moving switch. Making this modification would be useful for providing a switching element which is compact and allows for multiple layers of switching arrays to be used and which may share operable components, thereby reducing the size and cost of the system, as taught by Rogers (Col. 2, ll. 49-53).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Roos in view of Rogers, further in view of Reed Switch Developments Corp. (Advantages of reed switches in finished product designs. Reed Switch Developments Corp. (2016). Retrieved January 26, 2022, from https://www.reedswitchdevelopments.com/advantages-of-reed-switches-in-finished-product-designs/).
Regarding claim 21, Panescu in view of Roos teaches the substrate is a substrate patterned with (1) multiple points arranged in a first array, wherein each point in the first circular array is coupled to a respective contact of the plurality of contacts, and (2) multiple points arranged in a second circular array, and wherein each point in the second circular array is coupled to a respective contact of the plurality of contacts; wherein the moving switch comprises a first moving switch, which is configured to move over the first circular array of points and to cause only one point of the first circular array to establish electrical contact at any given time; a second moving switch, which is configured to move over the second circular array of points and to separately cause only one point of the second circular array to establish electrical contact at any given time; and one or more motors, which are configured to move the first moving switch and the second moving switch independently of each other (see rejection of claim 17 above).
Panescu in view of Roos does not teach that the multiple points are reed switches, or that the moving switches are magnets. Reed Switch Developments Corp., however, teaches that magnetic-based reed switches, including switch/actuator sets, present a number of unique advantages within finished product designs, including low-profile designs offering ease of integration, durability and performance over extended service life low weight, low price point per unit, high performance with low overall cost of ownership, and relative ease of customization (see attached NPL document).
Rogers provides an example of a switch/actuator set, wherein the actuator comprises the moving electromagnet 18 (see rejection of claim 13 above), and Reed Switch Developments Corp. motivates the use of the switch/actuator sets as evidenced above. Taking all of these teachings in combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Panescu in view of Roos such that the multiple points are reed switches, and the moving switches are magnets by substituting these components from Rogers into Panescu in view of Roos. Making this modification would be useful for all of the advantages taught by Reed Switch Developments Corp, as evidenced above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pohndorf et al. (US 4628934) discloses method and means of electrode selection for pacemaker with multielectrode leads (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792